Citation Nr: 1041903	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-20 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether Department of Veterans Affairs Chapter 35 Dependents' 
education assistance benefits constitute countable income for 
Department of Veterans Affairs improved death pension purposes.  

(The issues of the Appellant's entitlement to a disability 
evaluation in excess of 50 percent for the period prior to 
January 31, 2000, and a disability evaluation in excess of 70 
percent for the period on and after to January 31, 2000, for the 
Veteran's schizoaffective disorder and recurrent major 
depression, for accrued benefit purposes and Department of 
Veterans Affairs dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 are the subjects of a 
separate decision by the Board of Veterans' Appeals.)




REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


INTRODUCTION

The Veteran had active service from January 1969 to December 
1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision of the Milwaukee, Wisconsin, 
Pension Center which, in pertinent part, determined that 
Department of Veterans Affairs (VA) Chapter 35 education benefits 
constitute countable income for VA improved death pension 
benefits purposes.  

In January 2007, the Appellant's attorney submitted a 
request for waiver of recovery "of any overpayment."  The 
waiver request has not been addressed by the Detroit, 
Michigan Regional Office (RO).  Therefore, the Board does 
not have jurisdiction over the issue.  It is referred to 
the RO for appropriate action.  


FINDING OF FACT

VA Chapter 35 Dependents' education assistance benefits 
constitute countable income for VA improved death pension 
benefits.  




CONCLUSION OF LAW

VA Chapter 35 Dependents' education assistance benefits 
constitute countable income for VA pension purposes.  38 C.F.R. 
§§ 3.271, 3.272 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  In reviewing the issue of whether VA Chapter 35 
Dependents' education assistance benefits constitute countable 
income for VA improved death benefit purposes, the Board observes 
that the facts are not in dispute in the instant case.  
Resolution of the Veteran's appeal is dependent on interpretation 
of the regulations pertaining to countable income.  As will be 
shown below, no reasonable possibility exists that would aid in 
substantiating this claim.  Any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA 
is not required if no reasonable possibility exists that any 
notice or assistance would aid the Appellant in substantiating 
the claim).  


II.  Countable Income for Improved VA Death Pension Benefits 
Purposes

Payments of any kind from any source shall be counted as income 
during the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (2010).  38 C.F.R. 
§ 3.271 (2010).  That regulation directs that:

The following shall be excluded from 
countable income for the purpose of 
determining entitlement to improved 
pension.  Unless otherwise provided, 
expenses deductible under this section are 
deductible only during the 12-month 
annualization period in which they were 
paid.  

  (a)  Welfare.  Donations from public or 
private relief, welfare, or charitable 
organizations.  

  (b)  Maintenance.  The value of 
maintenance furnished by a relative, 
friend, or a charitable organization (civic 
or governmental) will not be considered 
income.  Where the individual is maintained 
in a rest home or other community 
institution or facility, public or private, 
because of impaired health or advanced age, 
money paid to the home or the individual to 
cover the cost of maintenance will not be 
considered income, regardless of whether it 
is furnished by a relative, friend, or 
charitable organization.  The expense of 
maintenance is not deductible if it is paid 
from the individual's income.  

  (c)  Department of Veterans Affairs 
pension benefits.  Payments under chapter 
15 of title 38, United States Code, 
including accrued pension benefits payable 
under 38 U.S.C. 1521.  

  (d)  Reimbursement for casualty loss.  
Reimbursement of any kind for any casualty 
loss.  The amount to be excluded is not to 
exceed the greater of the fair market value 
or the reasonable replacement cost of the 
property involved at the time immediately 
preceding the loss.  For purposes of this 
paragraph, the term "casualty loss" means 
the complete or partial destruction of 
property resulting from an identifiable 
event of a sudden, unexpected or unusual 
nature.  

  (e)  Profit from sale of property.  
Profit realized from the disposition of 
real or personal property other than in the 
course of business, except amounts received 
in excess of the sales price, for example, 
interest on deferred sales is included as 
income.  In installment sales, any payments 
received until the sales price is recovered 
are not included as income, but any amounts 
received which exceed the sales price are 
included, regardless of whether they 
represent principal or interest.  

  (f)  Joint accounts.  Amounts in joint 
accounts in banks and similar institutions 
acquired by reason of death of the other 
joint owner.  

  (g)  Medical expenses.  Within the 
provisions of the following paragraphs, 
there will be excluded from the amount of 
an individual's annual income any 
unreimbursed amounts which have been paid 
within the 12-month annualization period 
for medical expenses regardless of when the 
indebtedness was incurred.  An estimate 
based on a clear and reasonable expectation 
that unusual medical expenditure will be 
realized may be accepted for the purpose of 
authorizing prospective payments of 
benefits subject to necessary adjustment in 
the award upon receipt of an amended 
estimate, or after the end of the 12-month 
annualization period upon receipt of an 
eligibility verification report.  

  (1)  Veteran's income.  Unreimbursed 
medical expenses will be excluded when all 
of the following requirements are met:  

  (i)  They were or will be paid by a 
veteran or spouse for medical expenses of 
the veteran, spouse, children, parents and 
other relatives for whom there is a moral 
or legal obligation of support; 

  (ii)  They were or will be incurred on 
behalf of a person who is a member or a 
constructive member of the veteran's or 
spouse's household; and 

  (iii)  They were or will be in excess of 
5 percent of the applicable maximum annual 
pension rate or rates for the veteran 
(including increased pension for family 
members but excluding increased pension 
because of need for aid and attendance or 
being housebound) as in effect during the 
12-month annualization period in which the 
medical expenses were paid. 

  (2)  Surviving spouse's income.  
Unreimbursed medical expenses will be 
excluded when all of the following 
requirements are met: 

  (i)  They were or will be paid by a 
surviving spouse for medical expenses of 
the spouse, veteran's children, parents and 
other relatives for whom there is a moral 
or legal obligation of support; 

  (ii)  They were or will be incurred on 
behalf of a person who is a member or a 
constructive member of the spouse's 
household; and 

  (iii)  They were or will be in excess of 
5 percent of the applicable maximum annual 
pension rate or rates for the spouse 
(including increased pension for family 
members but excluding increased pension 
because of need for aid and attendance or 
being housebound) as in effect during the 
12-month annualization period in which the 
medical expenses were paid. 

  (3)  Children's income.  Unreimbursed 
amounts paid by a child for medical 
expenses of self, parent, brothers and 
sisters, to the extent that such amounts 
exceed 5 percent of the maximum annual 
pension rate or rates payable to the child 
during the 12-month annualization period in 
which the medical expenses were paid. 

  (h)  Expenses of last illnesses, burials, 
and just debts.  Expenses specified in 
paragraphs (h)(1) and (h)(2) of this 
section which are paid during the calendar 
year following that in which death occurred 
may be deducted from annual income for the 
12-month annualization period in which they 
were paid or from annual income for any 12-
month annualization period which begins 
during the calendar year of death, 
whichever is to the claimant's advantage. 
Otherwise, such expenses are deductible 
only for the 12-month annualization period 
in which they were paid.  

  (1) Veteran's final expenses. 

  (i)  Amounts paid by a spouse before a 
veteran's death for expenses of the 
veteran's last illness will be deducted 
from the income of the surviving spouse. 

  (ii)  Amounts paid by a surviving spouse 
or child of a veteran for the veteran's 
just debts, expenses of last illness and 
burial (to the extent such burial expenses 
are not reimbursed under chapter 23 of 
title 38 U.S.C.) will be deducted from the 
income of the surviving spouse or child.  
The term "just debts" does not include any 
debt that is secured by real or personal 
property.   

  (2)  Spouse or child's final expenses. 

  (i)  Amounts paid by a veteran for the 
expenses of the last illness and burial of 
the veteran's deceased spouse or child will 
be deducted from the veteran's income. 

  (ii)  Amounts paid by a veteran's spouse 
or surviving spouse for expenses of the 
last illness and burial of the veteran's 
child will be deducted from the spouse's or 
surviving spouse's income. 

  (i)  Educational expenses.  Amounts equal 
to expenses paid by a veteran or surviving 
spouse pursuing a course of education or 
vocational rehabilitation or training, to 
include amounts paid for tuition, fees, 
books, and materials, and in the case of a 
veteran or surviving spouse in need of 
regular aid and attendance, unreimbursed 
amounts paid for unusual transportation 
expenses in connection with the pursuit of 
such course.  Unusual transportation 
expenses are those exceeding the reasonable 
expenses which would have been incurred by 
a nondisabled person using an appropriate 
means of transportation (public 
transportation, if reasonably available).  

  (j)  Child's income.  In the case of a 
child, any current work income received 
during the year, to the extent that the 
total amount of such income does not exceed 
an amount equal to the sum of the 
following:

  (1)  The lowest amount of gross income 
for which a Federal income tax return must 
be filed, as specified in section 6012(a) 
of the Internal Revenue Code of 1954, by an 
individual who is not married (as 
determined under section 143 of such Code), 
and is not a surviving spouse (as defined 
in section 2(a) of such Code), and is not a 
head of household (as defined in section 
2(b) of such Code); and 

  (2)  If the child is pursuing a course of 
postsecondary education or vocational 
rehabilitation or training, the amount paid 
by the child for those educational expenses 
including the amount paid for tuition, 
fees, books, and materials. 

  (k)  Domestic Volunteer Service Act 
Programs.  Payments received under a 
Domestic Volunteer Service Act (DVSA) 
Program (including Volunteers in Service to 
America (VISTA), University Year for ACTION 
(UYA), Foster Grandparent Program (FGP), 
Retired Senior Volunteer Program (RSVP), 
Senior Companion Program) shall be excluded 
as provided in paragraphs (k)(1) and (2) of 
this section:

  (1)  All DVSA payments received before 
December 13, 1979, shall be excluded from 
determining entitlement to improved 
pension. 

  (2)  DVSA payments received after 
December 12, 1979, shall be excluded from 
determining entitlement to improved pension 
unless the Director of the ACTION Agency 
has determined that the value of all DVSA 
payments, adjusted to reflect the number of 
hours served by the volunteer, equals or 
exceeds the minimum wage then in effect 
under the Fair Labor Standards Act of 1938 
or the minimum wage of the State where the 
volunteer served, whichever is the greater. 

  (l)  Distributions of funds under 38 
U.S.C. 1718.  Distributions from the 
Department of Veterans Affairs Special 
Therapeutic and Rehabilitation Activities 
Fund as a result of participation in a 
therapeutic or rehabilitation activity 
under 38 U.S.C. 1718 and payments from 
participation in a program of 
rehabilitative services provided as part of 
the care furnished by a State home and 
which is approved by VA as conforming to 
standards for activities under 38 U.S.C. 
1718 shall be considered donations from a 
public or private relief or welfare 
organization and shall not be countable as 
income for pension purposes.

  (m)  Hardship exclusion of child's 
available income.  When hardship is 
established under the provisions of 
§ 3.23(d)(6) of this part, there shall be 
excluded from the available income of any 
child or children an amount equal to the 
amount by which annual expenses necessary 
for reasonable family maintenance exceed 
the sum of countable annual income plus VA 
pension entitlement computed without 
consideration of this exclusion. The amount 
of this exclusion shall not exceed the 
available income of any child or children, 
and annual expenses necessary for 
reasonable family maintenance shall not 
include any expenses which were considered 
in determining the available income of the 
child or children or the countable annual 
income of the veteran or surviving spouse.

  (n)  Survivor benefit annuity.  Annuity 
paid by the Department of Defense under the 
authority of section 653, Public Law 100-
456 to qualified surviving spouses of 
veterans who died prior to November 1, 
1953. (September 29, 1988)

  (o) Agent Orange settlement payments.  
Payments received by any person in 
settlement of the case of In re Agent 
Orange product liability litigation in the 
United States District Court for the 
Eastern District of New York (M.D.L. No. 
381). (January 1, 1989)

  (p)  Restitution to individuals of 
Japanese ancestry.  Any payment made as 
restitution under Public Law 100-383 to 
individuals of Japanese ancestry who were 
interned, evacuated, or relocated during 
the period December 7, 1941, through June 
30, 1946, pursuant to any law, Executive 
order, Presidential proclamation, 
directive, or other official action 
respecting these individuals. (August 10, 
1988)

  (q)  Cash surrender value of life 
insurance.  That portion of proceeds from 
the cash surrender of a life insurance 
policy which represents a return of 
insurance premiums.

  (r)  Income received by American Indian 
beneficiaries from trust or restricted 
lands. Income of up to $2,000 per calendar 
year to an individual Indian from trust 
lands or restricted lands as defined in 25 
CFR 151.2. (January 1, 1994)

  (s)  Radiation Exposure Compensation Act.  
Any payment made under Section 6 of the 
Radiation Exposure Compensation Act of 
1990.

  (t)  Alaska Native Claims Settlement Act.  
Any receipt by an individual of cash 
(including cash dividends on stock received 
from a Native Corporation) to the extent 
that it does not, in the aggregate, exceed 
$2,000 per individual per annum; stock 
(including stock issued or distributed by a 
Native Corporation as a dividend or 
distribution on stock); a partnership 
interest; land or an interest in land 
(including land or an interest in land 
received from a Native Corporation as a 
dividend or distribution on stock); and an 
interest in a settlement trust.  (November 
2, 1994).  

  (u)  Monetary allowance under 38 U.S.C. 
chapter 18 for certain individuals who are 
children of Vietnam veterans.  Any 
allowance paid under the provisions of 38 
U.S.C. chapter 18 to or for an individual 
who is a child of a Vietnam veteran.

  (v)  Victims of Crime Act.  Amounts 
received as compensation under the Victims 
of Crime Act of 1984 unless the total 
amount of assistance received from all 
federally funded programs is sufficient to 
fully compensate the claimant for losses 
suffered as a result of the crime.

  (w)  Medicare Prescription Drug Discount 
Card and Transitional Assistance Program.  
The payments received under the Medicare 
transitional assistance program and any 
savings associated with the Medicare 
prescription drug discount card.

  (x)  Life insurance proceeds.  Lump-sum 
proceeds of any life insurance policy on a 
veteran.  38 C.F.R. § 3.272 (2010).  

In the Appellant's January 2007 notice of disagreement and July 
2007 Appeal to the Board (VA Form 9), the Appellant's attorney 
asserts that payment of VA death pension benefits is not affected 
by concurrent receipt of VA education benefits and cites to 38 
C.F.R. §§ 3.707(b), 21.3023(d) (2010) and VA Pamphlet 22-73-3.  
The cited regulations and VA pamphlet advance that improved VA 
death pension benefits and VA education benefits may be paid 
concurrently.  The cited authorities do not pertain to the 
exclusion of such benefits from the Appellant's countable income 
for VA improved death pension purposes.  

The Board has reviewed the probative evidence of record including 
the Appellant's written statements on appeal.  VA Chapter 35 
Dependents' education assistance benefits are not specifically 
excluded under the provisions of 38 C.F.R. § 2.272 (2010).  
Therefore, they are to be counted as income for VA improved death 
pension purposes.  38 C.F.R. § 3.271 (2010).  

The Board observes further that while VA Chapter 35 Dependents' 
education assistance benefits are to be included in determining 
the Appellant's countable income for VA improved death pension 
purposes, documented expenses paid by a surviving spouse pursuing 
a course of education or vocational rehabilitation or training, 
to include amounts paid for tuition, fees, books, and materials, 
are to be excluded from a claimant's countable income for VA 
improved death pension 


purposes.  38 C.F.R. §  3.272 (i) (2010).  The Appellant has not 
submitted any documentation as to her actual education expenses 
for the relevant time period.  


ORDER

The benefit sought on appeal is denied.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


